Citation Nr: 1709732	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  12-29 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Gratz, Counsel







INTRODUCTION

The Veteran served on active duty in the United States Army from April 1964 to March 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The RO granted entitlement to service connection for tinnitus in an August 2012 rating decision.

In October 2016, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA).  The requested opinion was received in November 2016.  In January 2017, the Board informed the Veteran and his representative that it had requested a specialist's opinion in conjunction with the adjudication of his appeal, provided him and his representative a copy of that opinion and indicated that he was entitled to submit additional evidence or argument provided within 60 days of the date of that letter.  In February 2017, the Veteran acknowledged receipt of that letter and reported that he had no further argument or evidence to submit.  Accordingly, the Board will proceed with the consideration of his case.


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's bilateral hearing loss is not related to service or to an incident of service origin.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 1137, 1154(a), 5107(b) (West 2014); 38 U.S.C.A. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran contends in his June 2014 statement that he had noise exposure as a Pershing Missile Crewman, and from training with a shoulder-fired rocked launcher.  He further asserts that "I knew I had a hearing problem [in service] but never paid that much attention to it....I do believe I lost some hearing in the military service."  In his September 2012 substantive appeal, the Veteran asserted that he has experienced continuous symptoms of hearing loss from service to the present.

In October 2012, the Veteran's representative asserts that the same noise exposure that caused the Veteran's tinnitus also caused his bilateral hearing loss.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.  However, this presumption is inapplicable in this case because the most probative evidence of record does not show that the Veteran manifested high frequency sensorineural hearing loss to a degree of 10 percent within one year from the date of termination of active duty service.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for hearing loss where the Veteran can establish a nexus between the current hearing loss and a disability or injury suffered while in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for hearing loss which first met VA's definition of disability after service.  Hensley, at 159.

The Veteran has a current diagnosis of bilateral hearing loss that is cognizable under 38 C.F.R. § 3.385, including from a December 2010 VA audiogram, a December 2011 VA examination, and an August 2012 VA examination.

The Veteran also had noise exposure as a Pershing Missile Crewman, and from training with a shoulder-fired rocked launcher, as he reported in June 2014.  Additionally, the Veteran reported during his December 2011 VA examination that he was also exposed to large and small weapons fire.  During his August 2012 VA examination, the Veteran specified that he was exposed to noise from rifles, hand grenades, Browning Automatic Rifles (BARs), carbine explosives, and demolitions.  The Veteran's DD Form 214 confirms that his military occupational specialty (MOS) was Pershing Missile Crewman.

However, the Board finds that the Veteran's contention that his hearing loss resulted from noise exposure in service is outweighed by the more probative opinions of the December 2011 and August 2012 VA examiners and the November 2016 VHA medical expert, based on their greater medical training and expertise, and their persuasive discussion of the degree and configuration of the Veteran's hearing loss.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Specifically, the December 2011 VA examiner based her opinion on the fact that the Veteran's military entrance and separation examinations were within normal limits bilaterally.  Similarly, the August 2012 VA examiner based her opinion on the fact that "Auditory thresholds at military separation indicated no significant threshold shifts consistent with no noise induced hearing loss."  Further, the November 2016 VHA medical expert explained that:

It is not at least as likely as not that the Veteran's bilateral hearing loss resulted from one or more incidents in service, including his exposure to acoustic trauma from Pershing missiles and shoulder-fired rocket launchers.  Military entrance and separation audiograms were within normal limits....A Compensation and Pension audiologic evaluation on 08/21/2012 showed a progressive sensorineural hearing loss....The pattern of the hearing loss is not consistent with noise-induced hearing loss and is entirely consistent with hearing loss due to aging.  A noise-induced hearing loss is most severe at 4000 Hz level and this is the hallmark of a hearing loss resulting from excessive noise.  In addition, the 4000 Hz notch often includes a 6000 Hz loss with approximately the same degree of loss at both frequencies.  Another finding is that the loss of hearing is less pronounced at 8000 Hz than the 2 lower frequencies.  This is not present on this Veteran's audiogram as his hearing loss at 8000 Hz is much greater than 4000 and 6000 Hz.  Additionally, hearing sensitivity for sounds below 4000 Hz is relatively unaffected by noise....This is probably due to the threshold of the inner hair cells being more resistant to injury than the outer hair cells.  In this Veteran's case, hearing loss is 75 dB in both ears at 4000 Hz.  Again, the Veteran's hearing loss is consistent with aging....

I do not see any evidence of hearing loss due to the Veteran's acoustic trauma.  It is not at least as likely as not that his hearing loss occurred sooner or progressed to a greater degree of severity than it otherwise would have as [a] result of his exposure to acoustic trauma in service....The pattern of his hearing loss is entirely consistent with aging and I do not see any evidence of a noise-induced hearing loss.

The Board further finds that the Veteran's statement that he has had bilateral hearing loss ever since service lacks credibility because it is outweighed by more probative contemporaneous evidence to the contrary.  Specifically, in Report of Medical History dated January 1966, the Veteran indicated that he did not have, and had never had, hearing loss.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than subsequently reported history).

In sum, the Board finds that the most probative evidence fails to link the Veteran's bilateral hearing loss to service.  Accordingly, the benefit of the doubt doctrine does not apply, and service connection for that disorder is not warranted.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for bilateral hearing loss is denied.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


